Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an Examiner’s statement of reason for allowance: Claims 1, 15, 19, 22 and 24 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
Claim 1, 15, 19
‘….tuning one or more parameters of the part of the model based on the data of the target- domain and one or more output distributions from another part of the model so that a difference between the first and the second distributions becomes small by calculating a change in the one or more parameters with gradient of a loss function that represents the difference between the first and the second distributions and updating the one or more parameters based on the calculated change, wherein each of the target-domain and the training-domain data is split into utterance regions and silence regions and the utterance regions and the silence regions are both separately evaluated and results from each of the regions are combined for use in additional parameter tuning.’
Claim 22
‘….tuning one or more parameters of the one or more lower layers of the neural network based on the data of the target-domain and one or more output distributions from another part of the model by calculating a change in the one or more parameters so as to minimize a difference between the first and the second output distributions based on the first and the second output distributions stored on the memory by calculating a change in the one or more parameters with gradient of a loss function that represents the difference between the first and the second distributions and updating the one or more parameters based on the calculated change, wherein each of the target-domain and the training-domain data is split into utterance regions and silence regions and the utterance regions and the silence regions are both separately evaluated and results from each of the regions are combined for use in additional parameter tuning.’
Claim 24 
‘….an obtaining module configured to obtain a second distribution in relation to the part of the model! by using data of the target-domain; and a tuning module configured to tune one or more parameters of the part of the mode! based on the data of the target-domain and one or more output distributions from another part of the model so that a difference between the first and the second distributions becomes small by calculating a change in the one or more parameters with gradient of a loss function that represents the difference between the first and the second distributions and updating the one or more parameters based on the calculated change, wherein each of the target-domain and the training-domain data is split into utterance regions and silence regions and the utterance regions and the silence regions are both separately evaluated and results from each of the regions are combined for use in additional parameter tuning.’

2.	Because claims 2-14, 16-18, 20-21, 23 and 25 depend directly or indirectly from claims 1, 15, 19, 22 or 24, these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 15, 19, 22 and 24.

3.	Claims 1-25 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
6/17/2022






MICHAEL J. HUNTLEY
Supervisory Patent Examiner
Art Unit 2129


/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129